--------------------------------------------------------------------------------

Promissory Note


USD$ $7,362,633.72      March 30, 2018




THIS PROMISSORY NOTE (this "Note") is issued by Maschari LTD, with its
registered offices at 30 Kosta Antoniadi st., Office 201, 2nd floor, Strovolos,
2040, Nicosia, Cyprus, Reg. No HE380385 (the "Payor") to Sotirios Leontaritis,
holder of the Greek Identity Card No. AI 781694, issued on 08/08/2012 by P.D.
Par.Astros (the "Holder").


This Note is being issued in connection with the transactions contemplated by
the Sale of Shares Agreement dated the date hereof (the "Purchase Agreement")
between the Payor and the Holder, pursuant to which, among others, the Holder is
selling one hundred twenty two million seven hundred and ten thousand five
hundred and sixty two (122,710,562) shares (the "Shares") of common stock of HCi
Viocare, a Nevada corporation, to the Payor.


Section 1.01 Principal.  For value received, the Payor hereby promises to pay on
or before the Maturity Date (as defined below) to the order of the Holder or its
designees, in lawful money of the United States of America and in immediately
available funds, the principal sum of Seven Million Three Hundred Sixty Two
Thousand Six Hundred Thirty Three Dollars and Seventy Two Cents (USD
$7,362,633.72), or, if less, the aggregate unpaid principal amount outstanding
(the "Principal Amount").
 Section 1.02 Interest. No interest shall accrue on this Note.
Section 1.03 Maturity Date.  The Principal Amount shall be due and payable in
full on March 29, 2021 (the "Maturity Date").


Section 1.04 Right to Prepay.  Provided that there is no Event of Default (as
defined below), the Payor shall have the right, upon no less than five (5)
business days' prior notice to the Holder, to prepay all or any portion of the
Principal Amount, on or before the Maturity Date, without penalty or premium.


Section 1.05 Additional Payments.  The Payor agrees that until the earlier of
(i) the Maturity Date or (ii) when all obligations of Payor to the Holder
pursuant to this Note have been satisfied in full, the Payor shall pay the
Holder 100% of all sales generated from the sales or other disposition of the
Shares.




1

--------------------------------------------------------------------------------



ARTICLE II


Section 2.01 Representations and Warranties of the Holder.  The Holder hereby
acknowledges, represents and warrants to, and agrees with, the Payor that the
Holder has full power and authority to enter into this Note, the execution and
delivery of this Note has been duly authorized, and this Note constitutes a
valid and legally binding obligation of the Holder.




ARTICLE III


Section 3.01 Representations and Warranties of the Payor.  The Payor hereby
acknowledges, represents and warrants to, and agrees with, the Holder as
follows:


(a) Neither the issuance and sale of the Note nor the performance of the Payor's
obligations under this Note will (i) violate, conflict with, result in a breach
of, or constitute a default (or an event which with the giving of notice or the
lapse of time or both would be reasonably likely to constitute a default) under
(A) any decree, judgment, order, law, treaty, rule, regulation or determination
applicable to the Payor of any court, governmental agency or body, or arbitrator
having jurisdiction over the Payor or over the properties or assets of the
Payor, (B) the terms of any note or any other evidence of indebtedness, or any
agreement, lease, mortgage, deed of trust or other instrument to which the Payor
is a party, by which the Payor is bound, or to which any of the properties of
the Payor is subject, or (C) the terms of any agreement to which the Payor is a
party; or (ii) result in the creation or imposition of any claim, mortgage,
security, easement or encumbrance, or preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever upon the
securities or any of the assets of the Payor.
(b) There is no pending or threatened action, suit, proceeding or investigation
before any court, governmental agency or body, or arbitrator having jurisdiction
over the Payor, or any of its affiliates.


Section 3.02 Covenants of the Payor.  The Payor hereby covenants and agrees with
the Holder that, so long as any amount remains unpaid on this Note, the Payor
shall:
 
                (a)
Notify the Holder if there is a breach or threatened breach of any of the
representations and warranties provided for in this Note and forward to the
Holder any correspondence regarding any threatened or actual action, suit,
proceeding or investigation before any court, governmental agency or body, or
arbitrator having jurisdiction over the Payor;

                (b)
Inform any brokerage house where all or any portion of the Shares are deposited
of the provisions of Section 1.05 of this Note; and,

                (c)
Promptly after the Payor shall obtain knowledge of the occurrence of any Event
of Default (as defined below) or any event which with the notice or lapse of
time or both would become an Event of Default, deliver to the Holder a notice
specifying that such notice is a "Notice of Default" and describing such Default
in reasonable detail, and in such Notice of Default or soon thereafter as
practicable, a description of the action the Payor has taken or proposes to take
with respect thereto.

 
2

--------------------------------------------------------------------------------

ARTICLE IV


Section 4.01 Events of Default. Upon the occurrence of any of the following
events (each, an "Event of Default") (whatever the reason for such Event of
Default and whether it shall be voluntary or involuntary or be effected by
operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body) an
Event of Default shall be deemed to have occurred:


(a)
Default in the payment of the Principal Amount;



(b) The Payor does not submit to the Holder 100% of the proceeds of any
disposition of the Shares within five (5) days thereafter;


(c) The Payor files for relief under any other bankruptcy or insolvency law (the
"Bankruptcy Code") or files an assignment for the benefit of creditors, or if an
involuntary proceeding under the Bankruptcy Code or insolvency law is commenced
against the Payor;
(d)      failure on the part of Payor to observe or perform any other covenant
or agreement on the part of Payor contained in this Note (other than those
covered by the clauses above) or in any other agreement between the Payor and
the Holder;
(e) any representation, warranty or certification made by the Payor to the
Holder in this Note or in any other agreement between the Payor and the Holder
shall be false or misleading; or
(f) Any money judgment, writ or similar final process shall be entered or filed
against Payor or any of his property or other assets, and shall remain
unvacated, unbonded, unappealed, unsatisfied, or unstayed for a period of twenty
(20) days.


Section 4.02 Effect of Default.Upon the occurrence of an Event of Default, the
Principal Amount, and any other obligations due to the Holder shall be
immediately due and payable. The Payor agrees to provide notice to the Holder of
the occurrence of any Event of Default other than as provided for in Section
4.01(a). Following the occurrence and during the continuance of an Event of
Default, which, if susceptible to cure is not cured within five (5) days.


Section 4.03 Powers and Remedies Cumulative; Delay or Omission Not Waiver of
Default.  No right or remedy herein conferred upon or reserved to the Holder is
intended to be exclusive of any other right or remedy, and every right and
remedy shall, to the extent permitted by law, be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise.  The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other appropriate right or remedy. No delay or omission of the
Holder to exercise any right or power accruing upon any Default or Event of
Default occurring and continuing as aforesaid shall impair any such right or
power or shall be construed to be a waiver of any such Default or Event of
Default or an acquiescence therein; and every power and remedy given by this
Note or by law may be exercised from time to time, and as often as shall be
deemed expedient, by the Holder.
3

--------------------------------------------------------------------------------



ARTICLE V


Section 5.01 Failure or Indulgence Not Waiver. No failure or delay on the part
of Holder hereof in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege. All rights and remedies existing
hereunder are cumulative to, and not exclusive of, any rights or remedies
otherwise available.


Section 5.02 Unconditional Obligation; Waiver. The obligations hereunder are
absolute and unconditional and not subject to any defense, set-off,
counterclaim, rescission, recoupment or adjustment whatsoever. The Payor hereby
waives presentment, demand, notice, protest and all other demands and notices in
connection with the delivery, acceptance, performance and enforcement of this
Note, and shall be directly and promptly liable for the payment of all sums
owing and to be owing hereunder, regardless of, and without any notice,
diligence, act or omission with respect to, the collection of any amount called
for hereunder.
Section 5.03 Cost of Collection. If any proceeding is brought or threatened to
be brought against the Payor to enforce any provision of this Note, the Payor
shall pay the Holder all costs of collection, including attorneys' fees and
expenses.


Section 5.04 Notices. All notices, requests, claims, demands and other
communications given or made pursuant hereto shall be in writing and shall be
deemed to have been duly given if delivered in person against written receipt,
by facsimile transmission, overnight courier prepaid, or mailed by prepaid first
class registered or certified mail, postage prepaid, return receipt requested to
the respective parties at the following addresses (or at such other address for
a party as shall be specified in a notice given in accordance with this
Section):


(i)
If to the Payor:

Maschari LTD
Contact details – Constantinos Zertalis
30 Kosta Antoniadi st., Office 201, 2nd floor,
Strovolos, 2040, Nicosia, Cyprus
Tel: 0035796555541
Email: caz@zertalis.com




(ii)  If to the Holder:
Sotirios Leontaritis
98 Aaiantos St.,
17563, Paleo Faliro, Athens, Greece,
                                                Tel: 00306981144430
                                                Email: leosot@yahoo.com


All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided in this Section, be deemed given upon receipt, (iii) if delivered by
overnight courier to the address as provided in this Section, be deemed given on
the earlier of the first business day following the date sent by such overnight
courier or upon receipt, or (iv) if delivered by mail in the manner described
above to the address provided in this Section, be deemed given on the earlier of
the third business day following mailing or upon receipt. In order for any such
notice to be deemed given as provided above, any such notice must also be
accompanied by an email to the recipient.
4

--------------------------------------------------------------------------------



Section 5.05 Governing Law.  This Note shall be deemed to be made under and
shall be construed in accordance with the laws of Cyprus without giving effect
to the principals of conflict of laws thereof. Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
jurisdiction of the courts sitting in Cyprus, and any appellate court from any
thereof, in respect of any action, suit or proceeding arising out of or relating
to this Note, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action, suit or proceeding may be heard and determined in
such courts.  Each of the parties hereto agrees that a final judgment in any
such action, suit or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any action, suit or proceeding
arising out of or relating to this Note, or in any court referred to above. 
Each of the parties further hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action, suit proceeding in any such court and waives any other right to
which it may be entitled on account of its place of residence or domicile. THE
PAYOR IRREVOCABLY WAIVES ANY AND ALL RIGHT THE PAYOR MAY HAVE TO A TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR CLAIM OF ANY NATURE RELATING TO THIS NOTE, ANY
DOCUMENTS EXECUTED IN CONNECTION WITH THIS NOTE OR ANY TRANSACTION CONTEMPLATED
IN ANY OF SUCH DOCUMENTS.  THE PAYOR ACKNOWLEDGES THAT THE FOREGOING WAIVER IS
KNOWING AND VOLUNTARY.


Section 5.06 Severability.  The invalidity of any of the provisions of this Note
shall not invalidate or otherwise affect any of the other provisions of this
Note, which shall remain in full force and effect.
Section 5.07 Construction and Joint Preparation. This Note shall be construed to
effectuate the mutual intent of the parties. The parties have cooperated in the
drafting and preparation of this Note, and this Note therefore shall not be
construed against any party by virtue of its role as the drafter thereof. No
drafts of this Note shall be offered by any party, nor shall any draft be
admissible in any proceeding, to explain or construe this Note. The headings
contained in this Note are intended for convenience of reference only and are
not intended to be a part of or to affect the meaning or interpretation of this
Note.     
Section 5.08 Entire Agreement; Amendments.  This Note shall be binding upon and
inure to the benefit of and be enforceable by the respective successors and
assigns of the Payor and the Holder. This Note represents the entire agreement
between the parties hereto with respect to the subject matter hereof and there
are no other representations, warranties or commitments, except as set forth in
this Note.  This Note may be amended or modified only by an instrument in
writing executed by the Holder.
Section 5.09 Counterparts.  This Note may be executed in multiple counterparts
and by facsimile, each of which shall be an original, but all of which shall be
deemed to constitute on instrument.


5

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, with the intent to be legally bound hereby, the parties have
executed this Promissory Note as of the date first written above.







    Maschari LTD      
/s/Sotirios Leontaritis
 
By: /s/:Constantinos Zertalis
Sotirios Leontaritis
 
Director
   

 
6